Citation Nr: 0731611	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  07-07 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 1962 Board of Veterans Appeals (Board) decision which 
denied service connection for a left hand disability.

(The moving party's claim to reopen, based on the submission 
of new and material evidence, a previously denied claim for 
service connection for a left hand disability is the subject 
of a separate decision by the Board).


REPRESENTATION

Moving party represented by:  Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The moving party had active military service from November 
1951 to November 1953, and from January 1955 to January 1958.

This matter comes before the Board on motion by the moving 
party, alleging CUE in a Board decision dated in July 1962.  
The 1962 Board decision was on the appeal of a rating 
decision by a Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a July 1962 decision, the Board denied service 
connection for a left hand disability.

2.  It is not shown that the correct facts were not before 
the Board or that the statutory and regulatory provisions 
extant at the time were incorrectly applied in the Board's 
July 1962 decision.


CONCLUSION OF LAW

The July 1962 Board decision denying service connection for a 
left hand disability was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 1711 (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, a prior decision shall be reversed or revised.  
38 U.S.C.A. § 1711.  The moving party has filed a motion to 
reverse or revise, on the grounds of CUE, a July 1962 Board 
decision which denied service connection for a left hand 
disability.

In rating decisions dated in April 1959 and June 1961, the RO 
denied the moving party's claims for service connection for a 
left hand disability.  The moving party appealed the June 
1961 rating decision.  In a July 1962 decision, the Board 
denied the claim.  In 1999, and again in 2003, the moving 
party requested to reopen a claim for service connection for 
a left hand disability.  He appealed the RO's December 2003 
denial of reopening, and that appeal is addressed in a 
separate decision by the Board.  In an April 2000 letter, the 
moving party alleged that there was CUE in the July 1962 
Board decision that denied service connection for a left hand 
disability.

A motion to revise a Board decision is not a claim for 
benefits, but rather is a request to reverse or revise a 
prior decision.  Such a motion is not subject to the 
requirements of 38 U.S.C.A. § 5107(a) and other provisions 
that impose on VA a duties to notify and assist a claimant.  
38 C.F.R. § 20.1411(d); and see Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  The implementing 
regulation defines CUE as a very specific and rare kind of 
error, of fact or law, that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 38 C.F.R. § 20.1403(b)(1).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, (2) the Secretary's failure 
to fulfill the duty to assist, and (3) a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).  The "benefit of the doubt" rule of 38 U.S.C.A. 
5107(b) does not apply to a Board decision on a motion to 
revise a Board decision due to CUE. 38 C.F.R. § 20.1411(a).

Under the law in effect at that time of the July 1962 
decision, service connection was granted for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C. §§ 310, 331 (1958); 38 C.F.R. § 3.303 
(1949 & Supp. 1962).  A veteran was considered to have been 
in sound condition when examined and accepted for service, 
except as to disorders noted on entrance into service, or 
when clear and unmistakable evidence demonstrated that the 
disability existed prior to service and was not aggravated by 
service.  Only such conditions as are recorded in examination 
reports were to be considered as noted.  38 U.S.C. § 311 
(1958); 38 C.F.R. § 3.304(b) (1949 & Supp. 1962).  A 
preexisting injury or disease was considered to have been 
aggravated by service where there was an increase in 
disability during service, unless there was a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C. § 353 (1958); 
38 C.F.R. § 3.306 (1949 & Supp. 1962).

The evidence of record at the time of the Board's July 1962 
decision included service medical records, VA and private 
medical records, a claim and statements from the moving 
party, and statements from persons who knew the moving party.  
No disorders of the upper extremities were noted on the 
report of a November 1951 enlistment medical examination of 
the moving party.  The report of a November 1953 separation 
examination contains a notation of contracture of the left 
hand, due to burn, existing prior to service.  When the 
moving party was examined in January 1955 for entry into his 
second period of service, the examiner noted a severe flexion 
deformity of the left hand.  It was recommended that he be 
assigned no duties requiring finger movement of the left 
hand.  In August 1956, the veteran sustained a lacerated 
wound of the palm of his left hand.  The wound tore through 
old scar tissue at the fourth and fifth finger webs.  The 
wound was sutured.  After healing of the wound, the moving 
party was unable to extend the left fourth and fifth fingers.  
The hand was treated with traction, with no improvement.  
Some treatment reports from October and November 1956 
included a diagnosis of the condition of the hand as 
contracture of the fingers secondary to old burn.  In other 
reports, from November and December 1956, the diagnosis was 
amended to note both burn injury of the hand during 
childhood, and reinjury of the hand in August 1956.

In February 1959, the moving party submitted a claim for 
service connection for injury of the left hand.  The moving 
party submitted statements from four persons who knew him, 
who commented on the disability of his left hand.  One of 
those persons, Mr. J. C. S., wrote that the moving party's 
hand was drawn before he entered service, but not to the 
extent that it was after he returned from service.

On VA examination in March 1959, the examiner found that the 
contracted left fifth finger interfered with the function of 
the hand, and opined that an accurate evaluation of the 
present status of the hand as compared to that prior to the 
laceration injury could not be done because there was no 
careful description of the deformities on original induction 
examination.  The examiner further opined that the moving 
party would benefit from amputation of that finger.  In 
August 1959, the moving party underwent amputation of the 
left fifth finger at a VA hospital.  In August 1960, a 
private physician wrote that the moving party's left hand was 
completely disabled.  In an April 1962 appeal, the moving 
party wrote that he had had a slight injury of his left hand 
when he entered service, and that the hand had become 
disabled because of the laceration injury of the hand during 
service.

Based on the record before the Board in July 1962, the Board 
determined that the moving party had a severe flexion 
deformity of the left hand when he entered service.  The 
Board found that the injury of the left hand during service 
healed, and that the preexisting disability did not increase 
during service.

In his April 2000 statement, the moving party asserted that 
there was CUE in the 1962 Board decision, noting that there 
was evidence of injury of his left hand in August 1956, and 
of aggravation of a pre-existing condition of that hand.  The 
moving party's allegation of error in the July 1962 Board 
decision essentially relates to how the Board weighed and 
evaluated the evidence that was before it.  A disagreement as 
to how the facts were weighed or evaluated does not 
constitute CUE.  

The moving party has not identified any specific finding or 
conclusion in the July 1962 Board decision that was 
undebatably erroneous.  In addition, there is no indication 
that the correct facts, as they were known at the time, were 
not before the Board, or that the statutory and regulatory 
provisions extant at the time were incorrectly applied.  

In determining that the moving party had a left hand 
disability prior to service, the Board noted the November 
1951 enlistment examination that was negative as to upper 
extremity abnormalities, and noted subsequent evidence that 
the moving party had contracture of the left hand due to burn 
injury during childhood.  Although the Board decision did not 
discuss the requirement of clear and unmistakable evidence of 
a pre-existing disability, the Board noted the evidence 
considered, and found a pre-existing disability based on that 
evidence.  

The evidence before the Board in 1962 was mixed on the matter 
of whether disability of the moving party's left hand 
increased as a result of the injury during service in 1956.  
Service records dated prior to the 1956 injury show duty 
restrictions because of left hand impairment.  In late 1956, 
when the moving party's hand was treated and evaluated, 
physicians in most cases attributed the hand impairment 
solely to the childhood burn injury.  In a smaller number of 
instances, physicians noted both the childhood burn injury 
and the 1956 laceration.

Overall, the record contained mixed evidence that would leave 
room for debate in the weighing of the evidence.  The record 
does not reveal that the Board's decision contained any clear 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  In summary, no CUE 
in the July 1962 Board decision has been shown.  The Board 
therefore denies the motion to reverse or revise that 
decision based on such error.


ORDER

The motion for reversal or revision of the July 1962 Board 
decision on the basis of CUE is denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


